       Case 4:20-cv-01164-BSM Document 8 Filed 12/04/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

VIRGINIA VIDAL GARCIA                                                      PLAINTIFF

v.                      CASE NO. 4:20-CV-01164-BSM

PARKER, et al.                                                          DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 4th day of December, 2020.



                                                 UNITED STATES DISTRICT JUDGE
